DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Sardone on 08/12/2022.

The application has been amended as follows: 
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).


Allowable Subject Matter
Claims 1 – 8, 10, and 15 – 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the endoluminal pursestring devices of claims 1 and 8:
The device of claim 1 comprises a rotatable handle assembly, a shaft extending distally from said handle assembly, an elongated fork extending distally from the handle, a plurality of fasteners disposed within the shaft, wherein at least one of the plurality of fasteners is engaged with a suture; and wherein the rotation of the handle assembly about the longitudinal axis relative to the shaft causes the distal translation of the surgical fasteners and the suture relative to the shaft.
The device of claim 8 comprises a shaft with an inner elongated lumen extending through the shaft, wherein the shaft extends distally from a handle assembly which includes a channel extending therethrough, an elongated fork extending distally from the handle and defining a channel through said fork; wherein the channel of the handle, lumen of the shaft, and channel of the fork are coaxial with respect to each other; the device further comprising a plurality of surgical fasteners within the shaft, and a suture engaged with at least one of the fasteners and extending through the channel of the fork and through the channel of the handle assembly, exiting through a proximal opening of said channel of the handle assembly. 
The closest prior art with respect to both the device of claim 1 and claim 8, Kaganov et al (US 20050177180 A1) (previously cited), teaches a device and method for closing a pocket of tissue within a hollow body organ (abstract), the device comprising a shaft (guide component 28) extending distally from a handle assembly (handle 34) (paragraph [0104]), an elongated fork (catheter 30) extending distally from the handle assembly (handle 34) (see Fig. 4b), a surgical fastener (implant 10), a suture (tethers 18) engaged with at least one surgical fastener (see Fig. 4a), and wherein the handle assembly (handle 34) is rotatable relative to the shaft to rotate / translate the fastener (Examiner’s note: the motor 32, which a part of the handle assembly rotates a drive mechanism, also a part of the handle assembly, relative to the shaft. Therefor the handle assembly is rotated relative to the shaft. Furthermore, the drive mechanism rotates / translates the implant and thus the tether attached into the tissue – paragraph [0107]). However, Kaganov fails to disclose or make obvious (i) a plurality of surgical fasteners, and (ii) wherein the suture extends through a channel of the fork, through a channel of the handle assembly, and through an opening at the proximal end of said handle assembly. It would not have been obvious to modify the device of Kaganov to incorporate a plurality of fasteners, as taught by Crainich et al (US 8496684) (previously cited), because the device of Kaganov is specifically designed to implant a single implant at a time, and adding in multiple implants into the system can not be reasonably expected to work as intended. Additionally, it would not have been obvious to modify the handle assembly and suture path such that the suture extended through a proximal opening in the handle because there is no reason or motivation to do so, furthermore, such a modification would result in the device becoming in operable for its intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771             


/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                   
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771